   Case 1:21-mj-00088-ZMF Document 1 Filed 01/16/21 Page 1 of 1




        THOMAS FEE



           Defendant(s)




Code Section                                               Offense Description

18 USC 1752(a)(1),(2) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority
40 USC 5104(e)(2)(D) & (G) Violent Entry and Disorderly Conduct on Capitol Grounds




                                                                          Complainant’s signature

                                                                     Gerald Sheridan, Detective
                                                                           Printed name and title




    01/16/2021
                                                                             Judge’s signature

       Washington D.C.                                           _                                      _
                                                                           Printed name and title
